Title: From Benjamin Franklin to John Adams, 31 March 1784
From: Franklin, Benjamin
To: Adams, John



Sir,
Passy, March 31. 1784

I have the honour of acquainting Your Excellency, that an Express from Congress is at last arrived, with their Ratification of the Definitive Treaty. Inclosed I send Copies of the President’s Letter, the Recommendatory Resolution, and the Proclamation, together with three Letters for yourself. We have written to Mr Hartley, that we are now ready to make the Exchange. With great Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant

B. Franklin

